Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Tricer on 5/18/21.

The application has been amended as follows utilizing the claims filed on 4/13/21:

Claim 1 at line 11 after “the material” delete –[[.]]– and insert –[, and a second end cap attached to the distal end portion of the bone stent, the second end cap comprising a seal configured to seal the internal passageway of the bone stent.]

Claim 7  at line 2-4 delete the following –[[ a second end cap attached to the distal end portion of the bone stent, the second end cap comprising a seal configured to seal the internal passageway of the bone stent, and]]–

Key: [[text]] = deleted text; [text] = inserted text
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention consists of a flexible bone stent (116) having a deformable internal pathway extending from a proximal to a distal end wherein each end comprises an end cap (136) having a seal that can seal the internal passageway of the bone stent (116) (Fig. 1B), and the proximal and distal ends also comprising first and second docking rings (404,406) having at least one anchoring element to attach the bone stent to the vertebral endplates (Fig. 4C).  The seals within the stent being configured to post-operatively, open to allow a reintroduction of a material to a spinal intradiscal space or intervertebral disc and to seal access to the spinal intradiscal space or the intervertebral disc after the reintroduction of the material.
The closest prior art is Kheradvar et al (US Patent Pub. 20060195180A1).  Kheradvar discloses a flexible stent (12) having a seal (11) at one end that allows for postoperative access to a location (Fig. 6-9 and 11-13).  However, since the stent of Kheradvar is meant to be used as a valvular replacement in a heart there is no reasonable motivation to modify the art of record to have these features, and modifying the reference to have these features would destroy the intend use of the invention.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775